DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 5/11/2022. Claims 1,3-5, 8-9 and 11-20 are pending in the application. Claims 19 and 20 are withdrawn from consideration, being directed to a non-elected invention. Claims 1 and 14-16  were amended and claims 2 and 7 were canceled. Claims 6 and 10 were previously canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2022 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites the limitation “wherein the solid food component undergoes HTST stage before being placed into the packaging”. However, this limitation is recited in independent claim 1  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 14 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “preparing food having at least a solid food component with an intact and sterile core”. It is unclear why a solid component with an intact and sterile core is further subjected to treatment steps. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 14 recites “sterilizing the liquid food component before placing  the liquid food component in a packing. It is not clear whether sterilization occurs with the at least one solid component or separately.   Appropriate correction is required. For purposes of examination, separate sterilization is considered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,3-5,8-9, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corominas (US 5,374,437), cited by the applicant in an IDS.
Regarding claims 1, 3-5 and 8-9, Corominas discloses a method of aseptically preparing a meat product (solid food component), the method comprising during a HTST stage cooking the surface of the food component at an exemplary temperature of 100-160 deg. C (column 2 line 34)  overlapping the claimed temperature range, for a period of less than 15 seconds which falls within the claimed range. During a prior LTLT stage, the solid food component is cooked until the center of the food component is at 65 deg.-75 deg. C (column 3 line 15). The product produced has an intact and sterile core as claimed  and minimal organoleptic degradation. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  One of ordinary skill in the art would appropriately select time and temperature conditions in the low temperature long time step, based on the nature of the product, with a view to meeting safety standards.
Regarding claims 3-5, it is considered that  one knowledgeable in the art  would select a suitable HTST temperature and time based on the nature of the food component and the targeted surface area and thickness (depth). 
Regarding claim 11, the LTLT step in Corominas occurs before the HTST step (see abstract). 
Regarding claim 13, the HTST stage in the disclosed embodiment in Corominas occurs before a packaging step, as claimed. 
Regarding claim 18, Corominas discloses a hermetically sealed package (abstract). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable   over  Corominas as applied to claim 1 above, in view of Griffith et al. (US 2 331 467 A) cited by the applicant in an IDS.
In the disclosed embodiment in Corominas, the LTLT stage occurs before the HTST stage. However, for a different product such as one that does not require removal of liquid released during cooking, one of ordinary skill in the art would alternatively consider HTST stage before the LTLT stage with sterile packaging methods.to obtain an  aseptic product with a reasonable expectation of success. One of ordinary skill in the art would appropriately select time and temperature conditions in the low temperature long time step, based on the nature of the product, with a view to meeting safety standards. 
Motivation is available from  Griffith disclosing a method for preparing a cooked raw boned ham product, the method comprising: during a first heating step, placing raw boned ham in a ham container and immersing said container in a water bath at 120-150°F (48.9-65.6°C), until the coldest part of the ham attains a temperature of 125-130°F (51.7-54.4°C), closing the heat treated ham in a can with its vent hole open and placing the can in a chill room until the warmest part of the ham is at a temperature not
over 65°F (18.3°C), during a second heating step at a high searing/ scorching temperature, placing the can in an oil bath having a temperature of 250-400°F
(121.1-204.4°C) and preferably 345-400°F (173.9-204.4°C) to effect searing
or  scorching of the ham surface (i.e. cooking the surface of the ham) and to
generate  sterilizing steam to kill organisms, sealing the vent hole of the can, at which point only the surface of the can contents has been highly heated to generate steam and the interior is still incompletely cooked, and during a third heating step, heating the sealed can at a temperature between 180-165°F (82.2-73.9°C) until the coldest part of the contents attains a temperature of at least 160°F (71 .1 °C) and not over 170°F     (76. 7°C). Griffith further discloses that  the last heating (cooking) step of the
above method kills any activated organisms producing a sterilized packaged product.
The method in Griffith therefore  comprises  a low-temperature long-time stage (at 48.9-65.6°C), followed by placing the food into packaging, treating the packed food during a high-temperature short-time stage (HTST at preferably 173.9-204.4°C) in order to cook its surface, sealing the can and cooking the sealed can during a 2nd low-temperature long-time stage (LTLT at 82.2-73.9°C).
	Claim 17 is rejected under 35 USC 103 as being unpatentable over Corominas in view of Shimizu et al. (EP0899195A1).
	The method in Corominas does not require a separate step of package sterilization. However methods to ensure package sterility were routinely practiced in the art at the time of the application. Shimizu discloses sterilizing packaging, under conditions wherein pressure is between 0.45 and 2.65kg/cm2, preferably between 1.00 and 2.15kg/cm2 and the temperature is preferably between 120 and 135°C, which encompasses the claimed temperature of 121 deg. C.  Typically, sterilization in the art is accomplished in an autoclave at 121  deg. C for 15 minutes. Selecting a known equivalent alternative method to ensure sterility of a packaged food product that has been subjected to combined LTST and HTST heating steps is within the capability of one of ordinary skill in the art.  
	Claims 14-16 are rejected under 35 USC 103 as being unpatentable over Andersson (US 7,784,248 B2), and methods applied in home canning peppers for example, as described in https://extension.psu.edu/lets-preserve-peppers
	Regarding claims 14-16, Andersson discloses a method aseptically preparing a food product having liquid and solid component wherein the sterilized liquid component is hot filled at a temperature of between 80 deg. and 100 deg. C, which encompasses or overlaps the claimed temperature range,  into a package containing the solid component, followed by LTLT pasteurization . 
	Andersson discloses vegetables such as jalapenos  packed in a juice component wherein the juice component is sterilized and hot filled. In the culinary art, seared/roasted  jalapeno peppers (therefore HTST surface treated) for example are canned  in a liquid,  (water, see for example “non-pickled peppers” in the above cited document)  and pasteurized. The water used is at boiling temperature and therefore is sterilized prior to hot filling into sterile jars containing roasted peppers. 
	Claims 1,3-5,8-9 and 11-18 are therefore prima facie obvious in view of the art.
Response to Arguments
	In view of the amended claims, the previous rejection of claims under 35 USC 103 are withdrawn. However, the claims present new grounds for rejection under 35 USC 112 and 35 USC 103, as detailed in the current Office action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793